DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-5, 7-9 and 11-22 are pending; claims 6 and 10 are canceled; claims 1-5, 7-9 and 11-21 are amended; and claim 22 is newly recited. Claims 1-5, 7-9 and 11-22 are examined below. 

Priority
The present application was filed 03/02/2019. This application also claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/465,954 03/02/2017.

Withdrawn Objections/Rejections
The previous objection to the drawings is withdrawn in response to Applicant’s replacement sheets submitted 05/17/2021.
The previous objections to claims 1 and 8 are withdrawn in response to Applicant’s amendments to the claims.

The previous rejections of claims 3 and 9 under 35 U.S.C. 112(a) regarding the language “comprises a layer of …” are withdrawn in response to Applicant’s amendments to the claims. 
The previous rejection of claims 2 and 8 under 35 U.S.C. 112(a) regarding the language “the electronics are communicably coupled…” is withdrawn in response to Applicant’s amendments to the claims (the limitations are not recited in the amended claim language). 
The previous rejection of claims 2 and 8 under 35 U.S.C. 112(a) regarding the language “the microfluidic module comprises multiple inlet and outlet ports configured to at least partially control delivery of a fluid over the sensing areas” is withdrawn in view of Applicant’s remarks and indicated support (see remarks page 24).
The previous rejection of claims under 35 U.S.C. 112(b), regarding parenthesis in the claims is withdrawn in response to Applicant’s amendments to the claims. 
The previous rejection of claim 21 under 35 U.S.C. 112(d) is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 103(a) citing Karlsson et al. in view of Ly and Ogura is withdrawn in response to Applicant’s amendments to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for a minor grammar issue, see the claim recites at line 6 “immobilized on the each of the sensing areas”. It appears the word “the” should be omitted in order to recite “immobilized on each of the sensing areas”.


Specification
The disclosure is objected to because of the following informalities: 
At the description of the drawings, Figure 4C is described as showing “the deviation of the direct proportionality blue line”; however, Applicant has replaced the drawings with drawings that are in black and white. Therefore, the recitation of “blue line” is objected to for minor informalities (see both as indicated in the specification version filed 05/26/2018 and in the annotated amendments provided later on 05/17/2021).  
Appropriate correction is required.
The amendment filed 05/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The previously introduced amendment to the specification (indicated in both amendments on 05/26/18 and in the annotated version 05/17/2021) “Although the invention has been described with reference to specific embodiments, it will be understood by those skilled in the art that various changes may be made without departing from the spirit or scope of the invention, accordingly, the disclosure of embodiments of the invention is intended to be illustrative of the scope of the invention and is not intended to be limiting. It is intended that the scope of the invention shall be limited only to the extent required by the appended claims” is new matter. This statement broadens the scope of the claimed invention, and as such is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 11-14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended recites “identifying a valid portion of the data measured…” and then subsequently recites “performing pseudo-first order binding kinetics analysis based on the valid portion of the data to determine one or more respective constants…”. However, a review of the specification does not support this order of the recited limitations. See the specification (page 6) recites “To validate that the measurement obeys the pseudo-first order binding kinetics, a plot of the equilibrium binding responses (Req) vs. the amounts of immobilized ligand (Rimmob, which is proportional to Rmax) is generated. Only when Req is directly proportional to Rimmob will the pseudo-first order condition be valid. If a portion of the plot is not directly proportional to in order to identify the valid portion of the data measured. Therefore, it appears that the amendments to the claims introduce new matter in that the order of steps recited is no longer supported by the originally filed specification (i.e., the specification does not support “identifying a valid portion of the data measured” followed by “performing pseudo-first order binding kinetics analysis based on the valid portion of the data”). Although the use of the determined valid portion of the data is used with an equation for Req to determine the binding constants (Ka, etc.), and the specification does support (original claim 1) performing a “follow-up pseudo first order kinetics” to determine the constants, the above limitations as indicated are new matter because as amended the claim recites the identifying step as though it is not part of the pseudo first order binding kinetics analysis.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9 and 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a valid portion of the data measured at the multi-channel SPR device, wherein: a respective first portion of the data when a respective directly proportional relationship exists for the respective first portion of the data between (a) a respective binding response near and prior to the equilibrium (Req) of a respective analyte-ligand combination on each of the sensing areas and (b) a respective maximum response of each of the sensing areas (Rmax) when the respective densities of the ligand are bound at each of the sensing areas;”. This language is indefinite because it is unclear how the limitations following “wherein” are directed toward identifying a valid portion of the data; the claim refers to a step of identifying a valid portion of the data, without actually setting forth limitations for performing said “identifying” and without clearly identifying what would be encompassed by “a valid portion of the data”. This claim language is confusing, as one cannot tell from the recited language, what is encompassed by the claimed method step of “identifying a valid portion”. 
Based on a review of the specification, it appears this recited language “a valid portion of the data measured” is referenced at page 6; (see at the specification at page 6) the specification recites “for binding kinetic measurements, an injection of analyte of a given concentration is made to flow over the said areas to obtain its binding kinetics. To validate that the measurement obeys the pseudo-first order binding kinetics, a plot of the equilibrium binding responses (Req) vs. the amounts of immobilized ligand (Rimmob, which is proportional to Rmax) is generated. Only when Req is directly proportional to Rimmob will the pseudo-first order condition be valid. If a portion of the plot is not directly proportional to Rimmob due to the secondary effects, it will be discarded”. It appears from this passage of the specification, valid data would only be that data that is identified as data that shows/exhibits Req directly proportional to Rimmob when plotting Req vs. Rimmob (only the directly proportional data on the plot would be considered 
In the interest of compact prosecution, for the purposes of analyses in view of the prior art (under 35 U.S.C. 103), the meaning as supported by the originally filed specification is considered to be Applicant’s intended meaning by the claimed language. If this is Applicant’s intended meaning, appropriate correction is required, otherwise Applicant should clarify in their response. 
Regarding claim 1, the claim language “a respective portion” is also considered indefinite claim language because the word “respective” generally means belonging or relating separately to each of two or more things. As such, it is not readily clear what “a respective first portion” is in relation to (i.e. respective to what other portion). This is similarly the case for “a respective directly proportional relationship” and “a respective binding response”. Each of these additional recitation of the term “respective’ is confusing with regard to what is being referenced, and as such one cannot clearly and readily envision what is encompassed by the limitations of this “wherein” clause. See also this language similarly recited at claim 5 (namely, “a third portion of the data when a respective third directly proportional relationship exists of the third portion of the data”. For example, it is not readily clear if portion represents a data point, several data points, etc.

This is similarly the case regarding claim 7, see claim 7 also recites “Req is a binding response near and prior to equilibrium of a respective analyte-ligand combination on each of the sensing areas”; see as discussed above, the term “near” is indefinite claim language for the reasons as discussed. 
Claim 1 recites “identifying a valid portion of the data measured…” followed by a subsequent step of “performing pseudo first order binding kinetics analysis based on the valid portion”; the claim language is indefinite because it suggests that the identifying a valid portion of the data step is not part of the pseudo first order kinetic analysis. However, see as discussed in detail previously above (under 35 U.S.C. 112(a)), the originally filed specification supports that both the identifying a valid portion (which is done by plotting Req vs. Rimmob) and determining the constants as claimed are both steps involved in the pseudo-first order kinetic analysis (the analysis being a kinetic study of second-order reactions under first-order conditions). As a result, the claim language is indefinite because is suggests the identifying a valid portion as a limitation separate from the analysis. Appropriate clarification is necessary.
Claim 5 as amended still recites “relationship exists for the third binding portion of the data between (a) a respective binding response R(t) at a given time t during a binding process and Rmax”, however the claimed limitation is considered indefinite because it is not readily 
Claim 7 further recites “a respective first portion of the data for each of the sensing areas is part of the valid portion of the data when the linear model is fitted to the respective first portion of the data”; this claim language is indefinite as it is not clear what limitations this language is placing on the claimed method. For example. “a respective first portion…is part of the valid portion…when the linear model is fitted to the respective first portion”. The language appears to suggest the first portion is the valid portion when the first portion is fitted to itself. Clarification is necessary.
Claim 7 as amended recites “the C is equal to or greater than a respective analyte-ligand binding interaction on each of the sensing areas”; the claim language is considered indefinite because it does not clearly indicate what limitation is placed on C. For example, see the method (end of claim 7) is directed to determining the KD, as such it is not clear how or what would be the C (the predefined concentration) that is equal or greater to KD at each sensing area, considering KD is the variable to be solved/determined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9 and 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.

Step 2A, Prong 1
The recited methods comprises the limitations “identifying a valid portion of the data measured at the multi-channel SPR device” and “performing pseudo-first order binding kinetics analysis based on the valid portion of the data to determine one or more respective constants for the respective analyte-ligand binding interaction, wherein the one or more respective constants comprise at least one of: an association rate constant (ka), a dissociation rate constant (kd), or a binding affinity (KD)” (claim 1)”. Each of these indicated limitations (the steps of “identifying” and “performing pseudo-first order binding kinetics)” are judicial exceptions. In particular, the limitations of the “identifying” step amount to an abstract idea (namely, a concept performed in the human mind). In particular, the step of identifying a valid portion of the data measured as claimed encompasses performing an evaluation, judgement or opinion”. This recited identifying a valid portion of the data step, as presently claimed is not limited to any particular active manipulative step, and could for example, merely encompass observing the results of the binding interaction and evaluating the data in one’s mind or forming a judgement or opinion (see as discussed previously above, the specification supports this interpretation, as this identifying step appears to correspond merely to observing which data fall within the linear model upon plotting Req vs. Rimmob, i.e., merely observing the trend and identifying by observing which data do not correspond). Furthermore, the step of “performing pseudo-first order binding kinetics analysis” is an abstract idea as this amounts to performing mathematical concepts (using the measured interaction data to perform mathematical calculations/relationships, deriving rate constants based 
See also at independent claim 7, the claims recite a step of “applying a linear regression fit to a linear model to identify a valid portion of the data, wherein the linear model is             
                R
                e
                q
                =
                
                    
                        C
                    
                    
                        C
                        +
                        K
                        D
                    
                
                
                    
                        R
                    
                    
                        i
                        m
                        m
                        o
                        b
                    
                
            
        ” and “determining the KD based on the valid portion of the data”. However, these limitations also are directed to abstract ideas because they amount to mathematical concepts and also amount to mental concepts, e.g., determining KD is mathematical concept (derived constant) achieved by mental process of evaluating/judging the data that is considered to be the valid portion, the valid portion observed by mere observation of the linear model. 
Regarding the abstract ideas as set forth above; see e.g. Gottschalk v. Benson, the Supreme Court has ruled that a process claim directed to an algorithm is not patentable; and further Parker v. Flook, a mathematical algorithm is not patentable if its application is not novel. The acts of performing mathematical manipulations/equations and analysis of measured data (e.g., performing pseudo first order binding kinetics analysis, applying a linear regression fit) are not themselves patentable concepts. 
Step 2A, Prong 2
The above discussed limitations are themselves judicial exceptions; judicial exceptions themselves are not a practical application thereof. 
Regarding independent claim 1, in addition to the above indicated judicial exceptions, the claim further sets forth additional actively performed steps/limitations of “using a multi-channel SPR device to: deliver an analyte solution with a predefined concentration of an analyte onto sensing areas of a sensor surface, wherein: respective densities of a ligand are immobilized on the each of the sensing areas, wherein the ligand comprises antibodies; and measure data 
Similarly, regarding independent claim 7, in addition to the limitations that are judicial exception(s) as indicated previously above, the claim recites “providing a multi-channel SPR device” recited to perform the intended actions (namely to deliver and to measure as claimed), see the analysis as provided previously discussed above as at claim 1, for the reasons as indicated above, these limitations are not integrating the judicial exceptions into practical application, these are limitations directed to the gathering of data. Also, as with claim 1 discussed above, the judicial exceptions themselves (adopting and applying a linear regression fit) cannot integrate into practical application (a judicial exception is not a practical application thereof). However, importantly regarding claim 7, the active steps of the method required are merely “providing a multi-channel SPR device” the device intended to perform the additionally recited limitations, the additional limitations do not read as actively performed steps performed as part of a performed method.
This also follows for dependent claims 2 and 8 (describing the multi-channel SPR device), claims 3 and 9 (further comprising the sensor surface), and claims 11-14 and 17-21 (each describing the sensor channels and immobilized ligand/ligand densities), specifically the additional limitations recited at these claims are also directed to the gathering of the data (limitations recited in the steps required for gathering the data). Data gathering steps/limitations 
Further, the additional limitations (see claim 1) “wherein: a respective first portion of the data for each of the sensing areas is identified as part of the valid portion of the data when a respective directly proportional relationship exists for the respective first portion of the data between (a) a respective binding response (Req) of a respective analyte-ligand combination on each of the sensing areas and (b) a respective maximum response of each of the sensing areas (Rmax) when the respective densities of the ligand are bound at each of the sensing areas” fail to amount to integration of the judicial exception(s) into a practical application because these limitations are specifically describing the data itself (the collected/measured data) and are not recited as an act or step which further applies, relies on or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is similarly the case regarding the limitations of dependent claims 4 and 5 (limitations specific to the data, discussing the “valid portion” and what that comprises, namely a second portion of the data and a third portion of the data).  
Similarly, the amended limitations at claim 7, “an analyte solution with a predefined concentration (C)”, and “the C is equal to or greater than a respective binding affinity (KD) of a respective analyte-ligand binding interaction between the analyte and the ligand at each of the sensing areas” fail to amount to integration of the judicial exception(s) into a practical application because these limitations are further placing limit on the data gathering steps/elements themselves (the predefined concentration of analyte).

ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Further, these additional active steps/elements as outlined above fail to add significantly more to the judicial exceptions. For example, regarding the data gathering steps, namely the using or providing a multi-channel SPR device to deliver analyte with predefined concentration onto one or more sensing areas comprising immobilized ligand in differing concentrations, where each sensing area is in a respective channel of the multi-channel device, adopting high concentration (e.g., saturating concentration)  (claims 1, 7, 11-14, 17-21) fail to amount to steps that gather the binding/interaction data in an unconventional or non-routine way. Performing such steps as described are well understood, routine and conventional activity previously taken by those of ordinary skill in the art (see for example, Karlsson et al., US PG Pub No. 2014/0147937A1 cited in detail below under 35 U.S.C. 102). Also Andersson, US PG Pub No. 2007/0016378A1. Andersson et al. teach methods comprising delivery of analytes with a predefined concentration onto one or more sensing (a plurality of different) areas of a sensor surface, the sensor surface comprising ligand (see Andersson teach antibody) immobilized on the 
Although the claims recite specific limitations pertaining to the SPR device itself (for example, limitations as at claims 2 and 8, and others as discussed previously above), the claims are not applying the judicial exception by or with, or by the use of, the claimed device or gathering the data (the input) in a manner that . The claims are merely using the SPR device claimed to perform the method (the “machine” is merely an object on which the claimed method operates). See MPEP 2106.05(f), additional elements that invoke computer or other machinery merely as a tool to perform an existing process will generally not amount to significantly more than the judicial exception. Multi-channel SPR device were well known in the art at the time, and further were considered a means of monitoring a binding interaction at multiple different sensing areas of immobilized ligand (Karlsson, Ly, citations provided previously and below). 
Further as indicated the use of the SPR device as presently claimed is directed at the gathering of the data, and as such does not integrate the judicial exception in practical application by further reciting a step or element that would amount to applying the output, or provide 
Specifically, as indicated above the data gathered (the results of the binding at the sensing areas and the generated output of the analysis) does not appear to be data obtained in an unconventional or non-routine manner. Further, although as indicated the limitations directed to the mathematical concepts are themselves abstract ideas, the mathematical concepts are also themselves routine and conventional in the binding kinetics/assay art. See for example, evidence to further support (in addition to Karlsson) that the pseudo first order binding kinetic analysis used by Applicant (claim 1, and the equation shown at claim 7) does not go beyond routine and conventional kinetic analysis is found at the GE Healthcare Life Sciences, Biacore Assay Handbook, (2012), (79 pages) [Accessed at https://shared-resources.dhvi.duke.edu/sites/shared-resources.dhvi.duke.edu/files/Biacore%20Assay%20Handbook.pdf on 08/17/2021]; see page 59 showing the steady state affinity equation,             
                R
                e
                q
                =
                 
                
                    
                        
                            
                                K
                            
                            
                                A
                            
                        
                        C
                        
                            
                                R
                            
                            
                                m
                                a
                                x
                            
                        
                    
                    
                        
                            
                                K
                            
                            
                                A
                            
                        
                        C
                        +
                        1
                    
                
            
        , wherein ka/kd- KA and KD is calculated as the inverse of Ka (1/KA) (consistent with the claimed equation). See the originally filed specification, Req is equal to Rmax at each sensing area, thus Req is proportional Rimmob because Rmax is proportional to Rimmob (e.g., para [0021] of the specification). 
See also the limitations of claims 21 and 22 as discussed above, the limitations recited at these claims are not recited as active method steps performed as part of the claimed method. Rather it appears all that is required of the device, based on these limitations, is that the device be capable of delivering ligand solution to the sensing areas and controlling exposure at each of the sensing areas.
The additional steps and elements recited do no more than set forth the abstract idea(s) with generalized instructions to "apply it". Adding the words “apply it” (or an equivalent thereof) 
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Karlsson et al. teach methods comprising the use of a multi-channel SPR device to deliver an analyte solution with a predefined concentration onto sensing areas of a sensor surface, the sensor surface comprising ligand (see Karlsson teaching antibody) immobilized on the one or more sensing areas (see abstract and paras [0029], [0065], [0066] and [0077], see 
In addition to the limitations directed to delivering, identifying and performing pseudo first-order binding kinetic analysis (as discussed above), the claim further recites the wherein clause, “wherein a respective first portion of the data for each of the sensing areas is identified as part of the valid portion of the data when a respective direction proportional relationship exists for the respective first portion of the data between (a) a respective binding response near and prior to equilibrium (Req) of a respective analyte-ligand combination on each of the sensing areas (Rmax) and (b) a respective maximum response of each of the sensing areas (Rmax) when the respective densities of the ligand are bound at each of the sensing areas”. See MPEP 2111.04, claim scope is not limited by claim language that suggests or makes optional, but does not require steps be performed, or by claim language that does not limit a claim to a particular structure. Regarding the limitation effect of the limitations following the “wherein” clause as indicated above, these limitations are placing limitations on the collected data itself, data which results from the binding that occurs upon the delivering step. Specifically, these limitations are further describing what is considered the “valid” data. Although the amendments to the claims raise issue under 35 U.S.C. 112(b), when given broadest reasonable interpretation and in light of the specification (discussed also above under 35 U.S.C. 112(b)), it appears these limitations following “wherein” are indicating that the valid data is when Req, and Rmax is proportional to 
As such, it appears the data measured/obtained by Karlsson’s invention further addresses the claimed limitations following the “wherein” at claim 1,” (para [0066], [0099] and Figure 1); Karlsson is performing the same active steps and is observing the same kind of binding (binding between analyte in a sample and ligand immobilized at a sensor surface at different areas with different density of ligand, i.e. derivatization) in the same type of system (a multi-channel SPR device, observing change in binding at the sensor surface). As a result, the valid binding data would be represented by binding at the surface of the sensor does exhibiting the directly proportional relationships as claimed, that exists between Req at or near equilibrium (the steady state) and maximum response measured at the sensing area (Rmax) (reaching the steady state at or near the maximum).
Claim 3 recites “wherein the sensor surface is modifiable by a layer of at least one of: a polymer, or a biomolecule”, the claims as presented do not require a polymer or biomolecule present on the surface. Considering an SPR surface, such as that of Karlsson, comprises antibody (a biomolecule), it is considered “modifiable” as claimed.

Regarding claim 7, see as cited previously above, Karlsson addresses a method comprising an active step of providing sensor, preferably a multi-flow channel device (a multi-channel SPR device, para [0077])”. As indicated previously, the claim language “providing a multi-channel SPR device to:” as written indicates the step of providing is required, and then the language suggests the limitations following “to:” is intended use of the provided device (i.e., providing the device to deliver an analyte solution…). As written, the claim language requires only the active step of providing the device, and the language indicating the device must be capable of “delivering” analyte concentration as claimed, measuring data associated at claimed, and applying a linear regression fit to a liner model as claimed, and determining KD. None of these steps/limitations as presently recited are recited as active steps performed as part of the claimed method. Arguably a multi-channel sensor, such as that disclosed in the invention of Karlsson, would be expected capable of performing the intended functions, because (see as cited above) Karlsson does teach alternative to multiple analyte concentration, using a plurality of 
Regarding the limitations “the C is equal to or greater than a respective binding affinity (KD) of a respective analyte-ligand binding interaction between the analyte and the ligand of each of the sensing areas”, see as indicated previously above this limitation is considered indefinite because it is not readily clear what limitations this language is placing on C. Nonetheless, the multi-channel device system of Karlsson would similarly be capable of receiving delivered analyte of a concentration C, so when given broadest reasonable interpretation, it appears Karlsson is providing a device consistent with that claimed.
Also as cited previously above, the device system of Karlsson (provided in Karlsson) is similarly expected capable of measuring data as claimed at each of a plurality of sensing areas (e.g., para [0065], see also as cited previously above). (Karlsson) similarly discloses (para [0085]) having surface areas comprising different concentrations of binding ligand, and using a single analyte concentration, and see also Karlsson does teach applying a linear regression fit, the linear regression would similarly capable of being used to validate the data and determine thermodynamic parameters such as KD (e.g., paras [0092], [0098], [0101] and figure 2). It appears the methods of Karlsson are indistinguishable from that presently claimed.
Regarding claim 9, the claim recites “wherein the sensor surface is modifiable by a layer of at least one of: a polymer, or a biomolecule”, the claims as presented do not require a polymer or biomolecule present on the surface. Considering an SPR surface, such as that of Karlsson, comprises antibody (a biomolecule), it is considered “modifiable” as claimed.

Regarding claims 13 and 19, see further as cited above, Karlsson address at least a first and second sensing area, one with less immobilized ligand than the other (thereby addressing a first amount of the ligand immobilized on the first sensing area is less than a second amount of the ligand immobilized on the second sensing area). 
Regarding claims 14 and 20, see the combination of the cited prior art addresses a plurality of sensing surfaces with different densities (see e.g. above and para [0065]), see for example including up to 4 ligand densities (para [0090], thereby addressing the at least third recited sensing area at claim 14).
Claims 21 and 22 recite, “the multi-channel SPR device is further configured to immobilize the respective densities of the ligand on each of the sensing areas by:” then the steps for achieving immobilized ligand including the capability of “delivering a ligand solution of a predetermined ligand concentration over the sensing areas” and “controlling” the exposure time of the ligand solution at the sensing areas. The claims (21 and 22) do not further limit the claimed methods of claims 1 and 7 to further include steps which amount to immobilizing different ligand densities at the various sensing areas; rather, as recited the claims merely require that the SPR device is “configured to” achieve this action, i.e., configured to immobilize the respective densities (the immobilization of ligand is not recited as active steps performed when carrying out the claimed method). Based on the disclosure of Karlsson it is the case that the device system of Karlsson is considered a device “configured” to performed these desired function because, 1. as cited above the SPR device system of Karlsson is such that allows the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. in view of Ly et al., US PG Pub No. 2009/0213383A1.
Karlsson et al. teach a method substantially as claimed (see as cited in detail previously above under 35 U.S.C. 102). Although Karlsson does teach preferably using a multi-flow channel system, Karlsson fails to disclose specific structural details of the system and therefor fails to teach the SPR device comprising a sensor, a microfluidic module coupled to the sensor, a light source, one or more optical assemblies, and one or more optoelectronic position detectors (claim 3).
Ly et al. teach an apparatus for SPR comprising a flow through control system in combination with a sample cell that has one or more fluidic channels (i.e., a multi-channel SPR device, see para [0028]), the apparatus of Ly is capable of being controlled to flow a single sample solution through multiple different fluidic channels either sequentially (see also paras 
Regarding claims 2 and 8, see the SPR device of Ly et al. comprises a sensor (see Figure 2, embodiment 201, and paras [0031] and [0034], a metal film layer 202 on a dielectric body such as a prism, 201), a microfluidic module coupled to the sensor (see para [0033], flow through control system 175 of Figure 2, controlling flow at the sensor), a light source (paras [0031], [0041] and Figure 2, embodiment 220), one or more optical assemblies (see para [0042], an optical lens assembly comprising lenses to project light beam at a specific angle onto metal film layer), and one or more optoelectronic position detectors (Ly at para [0046], e.g., one or more light beam sensors or other radiation detectors). The reference does teach electronics communicable coupled to a computer (para [0047], computer 240 of Figure 2), see teaching a computer for processing, display and/or analysis, see para [0047]), and at least partially control delivery of the analyte to the sensing areas (partially control fluid delivery over sensing areas, see paras [0047]-[0050]). The sensor of Ly’s device further comprising a metal film and one or more dielectric blocks (see paras, [0024], [0035], [0039] and Figure 2 at 202, metal film layer 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a multi-channel SPR device such as that as described by Ly et al., when performing the methods of Karlsson et al. (i.e. providing a multi-channel SPR device). One would have been motivated to use a multi-channel SPR device as that of Ly et al. because the apparatus of Ly is capable of passing a single sample solution comprising a concentration of analyte through multiple surfaces containing ligand, as is intended by the method of Karlsson. The modification would be an obvious matter of using a known apparatus for its intended purpose, since each of the areas containing different concentrations of immobilized ligand could be designated to its own channel, thereby keeping the sensing areas separate for separate detection. Further, one of ordinary skill would have been motivated to use the multi-channel system of Ly because of the benefit of independent control over flow/measurements conducted at each sensing area that is afforded by the system of Ly. One of ordinary skill in the art would have a reasonable expectation of success using a known apparatus for its known purpose, and further would expect success using such a multi-channel device in the .  

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive for the following reasons.
Regarding remarks at pages 21-28, see the withdrawn objections/rejections as indicated in detail above.
At remarks pages 28-32, Applicant argues the rejection of claims under 35 U.S.C. 101, specifically Applicant asserts the claims recite an improvement to SPR biosensing technologies, and also recite the use of the ideas in a meaningful way beyond generally linking to a particular technological environment (page 29). In particular, Applicant argues claims 1 and 7 recite many significant additional elements beyond the abstract ideas, the arguments particularly restating the majority of the claims (emphasizing the limitations starting with “identifying a valid portion to the data measured...”, and “performing pseudo-first order binding kinetics analysis based on the valid portion of the data” and “providing the…device to:” deliver an analyte solution…”, with emphasis on “applying a linear regression fit to a linear model to identify a valid portion of the data” and “determining the KD based on the valid portion of the data”).  At remarks page 30 Applicant argues the specific, concrete approach in these additional elements provides a combination of steps that improves the technical field of SPR bio-sensing and uses the idea in a meaningful way. 
However, see these emphasized limitations as discussed in detail previously above in the rejection under 35 U.S.C. 101. In particular, the limitations directed to “identifying” and 
Regarding the assertions that the claimed invention improves the technical field of SPR bio-sensing, it is necessary that the disclosure provide sufficient details such the one of ordinary skill in the art would recognize the claimed invention as providing and improvement. While the specification need not explicitly set forth the improvement, it must describe the invention such that the improvement would be apparent, the improvement cannot merely be stated or argued in a conclusory manner, but rather there should be a discussion as to what is the identified technical problem with an explanation of the details of an unconventional technical solution (and the unconventional technical solution should be expressed by the claims). See MPEP 2106.05(a). 
A review of the specification suggests the Applicant asserted technical problems are a need for surfaces to be refreshed or regenerated, and that the concentration of analyte in conventional methods (conventional being those that use multiple analyte concentrations with single ligand density) directly affects the time scale for binding to reach equilibrium. Applicant’s validate the binding data suitable for pseudo-first order binding kinetic fit. However, it is not clear that this was a true problem in the art, for example Karlsson supports that those of ordinary skill recognized the ability to perform kinetic analysis using either multiple dilutions of analyte and one surface, or multiple surfaces of different ligand density and one analyte concentration (which would eliminate the need for regeneration between different injections). Also, the fitting of data to a linear model (such as that recited in the specification and claims) does not appear to represent an unconventional technical solution, nor does it appear clear from the claims that the claims convey this as a solution. In addition to Karlsson is Anderson, cited in detail above, Andersson et al. also teaching methods comprising delivery of analytes with a predefined concentration onto one or more sensing (a plurality of different) areas of a sensor surface, the sensor surface comprising ligand (see Andersson teach antibody) immobilized on the one or more sensing areas (see paras [0038]-[0039], [0041]-[0042], particularly para [0085], Andersson address providing a number of surface areas with different ligand densities of an immobilized ligand and a single analyte concentration. 
Applicant also argues that the ordered combination of limitations as recited at amended claims 1 and 7 add limitations that are improvements beyond what is well-understood, routine and conventional in the field (remarks page 30-31). Applicant argues these limitations recite a non-conventional and non-routine arrangement of systems and ordered combinations of limitations. Among the improvements, Applicant refers to the specification at paras [0033], [0053] and [0058], referring to the use of the simple linear regression fit and quick validation for whether the pseudo first order binding kinetics theory can be used to obtain ka and kd. However, see as discussed in detail in the response to arguments previously above, for the reasons as 
Regarding the rejection of claims under 35 U.S.C. 102, Applicant argues (regarding claims 1 and 7) that the cited art does not disclose each and every feature of the amended claims. Applicant acknowledges that Karlsson does indeed disclose methods including evaluating data from determination of active concentration by kinetic analysis at different flow rates under partial or complete transport limitations, where the binding data are fitted to a kinetic model, but also indicates Karlsson relies on several dilutions of sample used and included in the global fit (citing para [0016]). In response to arguments, while Karlsson does indicate preferably the constants are calculated  by fitting data for a number of different concentrations, it is noted as cited in detail above (in the rejection under 35 U.S.C. 103) that Karlsson also teaches as an alternative, a single concentration can be used with a plurality of sensing areas having different ligand density. Based on the cited prior art, the fitting to the linear model to determine the constants can be done using either binding data technique as disclosed in the reference. Applicant argues Karlsson does not teach identifying a valid portion for the data and performing pseudo-first order binding kinetic analysis based on the valid portion. However, see the rejection as set forth in detail above, first as noted (see under 35 U.S.C. 112) it appears that identifying the 
Further in response to remarks directed to the rejection, as indicated in the analyses above (under the rejection) it is noted that the present claims fail to recite many of the limitations at the independent claims as actively performed method steps (particularly in reference to claim 7). 
Regarding the dependent claims (remarks pages 35-36), Applicant refers to the arguments discussed in detail above specific to the independent claims (indicating dependent claims depend directly from the independent claims). For the reasons as discussed in detail above, said remarks are not persuasive (see response to said arguments above).
Regarding the additional citation of Ly et al. (remarks page 35-36), Applicant argues Ly further fails to teach the asserted deficiencies of Karlsson as discussed in detail previously above (see response to said arguments above). 
Regarding remarks directed the additional citation of Ogura (remarks pages 37-38), this rejection has been withdrawn in response to Applicant’s amendments to the claims. 
See the new claims addressed as detailed in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)